ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 15-412, concluding that as a matter of final discipline pursuant to Rule l:20-13(c), ALFIO S. LANUTO of BAYONNE, who was admitted to the bar of this State in 1989, should be reprimanded based on his convictions in municipal court for disorderly persons offenses of obstruction of law and resisting arrest, conduct that violates RPC 8.4(b)(conduct involving the commission of a criminal act that reflects adversely on honesty, trustworthiness or fitness as a lawyer), and good cause appearing;
It is ORDERED that ALFIO S. LANUTO is hereby reprimanded; and it is further
*569ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.